IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               January 22, 2008
                               No. 07-60121
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

ASTER AFOMIA GHEBREHANE

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 734 611


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Aster Afomia Ghebrehane petitions for review of the Board of Immigration
Appeals’s (BIA’s) decision denying her applications for asylum and relief under
the Convention Against Torture (CAT) and, additionally, denying her motion to
reopen.
      Because the BIA expressly adopted and affirmed the immigration judge’s
findings and holdings with regard to Ghebrehane’s eligibility for asylum and



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60121

relief under the CAT, we review the immigration judge’s decision. Zhu v.
Gonzales, 493 F.3d 588, 593 (5th Cir. 2007); see also Chun v. INS, 40 F.3d 76,
78 (5th Cir. 1994). The immigration judge found that Ghebrehane was not
entitled to asylum because she was not a credible witness based on her
internally inconsistent testimony and the discrepancies that existed between her
testimony and the written documentation on the issues whether Ghebrehane
was born in Eritrea or Ethiopia, when she last resided in Eritrea, how long she
resided in Kenya, her residence and occupation in Kenya, and whether her
residence in Kenya was restricted. We hold that the immigration judge’s
credibility determination was based on a reasonable interpretation of the record
and was therefore supported by substantial evidence. See Chun, 40 F.3d at 79.
      Similarly, we hold that the immigration judge’s denial of relief under the
CAT was also supported by substantial evidence.         See Ontunez-Tursios v.
Ashcroft, 303 F.3d 341, 353 (5th Cir. 2002). Insofar as Ghebrehane argues that
the BIA erred in denying her motion to reopen, she has not demonstrated an
abuse of discretion. See Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993).
      PETITION DENIED.




                                       2